DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 28, and 34 are objected to because of the following informalities:
Claim 1 recites the limitation “the cavity” in line 14.  It appears the claim should recite “the mould cavity” in order to maintain consistency with “a mould cavity” recited in line 3.
Claim 28 recites the limitation “the two separates rows of the adjacent rows of mould cavities” in line 2.  It appears the claim should recite “the two separate rows of the adjacent rows of mould cavities” for grammatical purposes.
Claim 34 recites the term “then” twice consecutively in line 2.  It appears that one of the instances of the term “then” should be deleted for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-4, 13-14, 20-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the mould drum” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the end” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a ramp” in line 12.  It is unclear if this refers to “a ramp” recited in Claim 1, line 10 or to an entirely different ramp.  Furthermore, the disclosure at the time of filing refers to the pressure profile including parameters to determine the ramp up of the pressure and the ramp down of the pressure (Specification, Page 10, lines 11-13).  It is unclear if the ramp refers to a physical ramp, i.e. a sloped or inclined plane, or if the ramp refers to the act of ramping up, i.e. to increase the rate of.  For purposes of examination Examiner interprets the term “a ramp” to refer to any increase in the desired set pressure.
Claim 13 recites the limitation “the drum” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the set pressure profile” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “adjacent rows of mould cavities” in line 2.  There is insufficient antecedent basis for there to be multiple mould cavities.
Claim 23 recites the limitation “the set pressure profile” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the volume” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation “the flow rate” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the volume” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the flow rate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 3-4, 14, 20-21, 24-30, and 32 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 13-14, and 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over van Doom et al. US 2014/0141135 (cited on Information Disclosure Statement filed July 3, 2019) in view of Melendijks et al. US 2015/0044335.
Regarding Claim 1, van Doom et al. discloses a method for moulding products from a mass of foodstuff.  The method comprises moving a molding cavity (moulding cavities 44) which is a part of a mould member (mold member 16) (‘135, Paragraph [0047]) past a feed channel (passage 34) that fills the mass into the mould cavity (moulding cavities 44) wherein the feed channel (passage 34) is connected to a feed pump that pumps the mass through the feed channel (passage 34) into the mould cavity (moulding cavities 44) (‘135, FIG. 2) (‘135, Paragraphs [0035]-[0036], [0051], and [0057]).  A position of the moulding cavity (moulding cavities 44) is determined and/or detected relative to the feed channel (passage 34) (‘135, Paragraph [0067]) and a pressure of the feed pump is controlled according to a desired set pressure (‘135, Paragraphs [0077]-[0078]).  The cavity (mould cavities 44) has a width that extends in a circumferential direction of the mould drum wherein the width of the cavity (mould 
Van Doom et al. is silent regarding the desired set pressure being increased according to a ramp based on the position of the mould cavity relative to the feed channel to fill the mould cavity with the mass and then decreasing the desired set pressure according to a ramp based on the position of the mould cavity relative to the feed channel while the mould cavity is being filled and the reducing the desired set pressure to zero as soon as the end of the mould cavity has passed the beginning of the feed channel while at least a section of the mould cavity remains aligned with the feed channel.
Meulendijks et al. discloses a method of moulding products from a mass of foodstuff (‘335, Paragraph [0014]) comprising moving a mould cavity which is part of a mould member past a feed channel that fills the mass into the mould cavity wherein the feed channel is connected to a feed pump that pumps the mass through the feed channel into the mould cavity wherein the desired set pressure is increased according to a ramp based on the position of the mould cavity relative to the feed channel to fill the mould cavity with the mass and then decreasing the desired set pressure according to a ramp based on the position of the mould cavity relative to the feed channel while the mould cavity is filled and reducing the desired set pressure to zero as soon as the end of the mould cavity has passed the beginning of the feed channel while at least a section of the mould cavity remains aligned with the feed channel (‘335, Paragraphs [0024] and [0106]).
Both Van Doom et al. and Meulendjiks et al. are directed towards the same field of endeavor of methods of moulding products from a mass of foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Van Doom et al. and increase the desired set pressure according to a ramp based on the position of the mould cavity relative to the feed channel to fill the mould cavity with the mass and then decrease the desired set pressure according to a ramp based on the position of the mould cavity relative to the feed channel while the mould cavity is filled and reducing the desired set pressure to zero as soon as the end of the mould cavity has passed the beginning of the feed channel while at least a section of the mould cavity remains aligned with the feed channel as taught by Meulendjiks et al. in order to allow the pump to restore the mass pressure in the chamber (‘335, Paragraph [0024]).
Regarding Claim 3, Meulendjiks et al. discloses the desired set pressure being decreased to zero after filling of the mould cavity (‘335, Paragraph [0024]).
Regarding Claim 4, Meulendjiks et al. discloses the desired set pressure being maintained above zero after filling the mould cavity (‘335, Paragraph [0024]).
Regarding Claim 20, van Doom et al. discloses measuring an actual pressure of the mass with a sensor that is positioned in the feed channel (‘135, Paragraphs [0028] and [0077]).
Regarding Claim 21, Meulendjiks et al. discloses moving the mould cavity into communication with the feed channel so that the mass flows into the mould cavity which causes an actual pressure of the mass to be reduced below the desired set pressure and after the actual pressure is reduced below the desired set pressure and then 
Regarding Claim 22, van Doom et al. discloses a width of an opening (dispensing mouth 36) of the feed channel (passage 34) being larger than a distance between adjacent rows of mould cavities (mould cavities 44) so that the feed channel (passage 34) is in fluid communication simultaneously with two of the mould cavities (mould cavities 44) in two of the adjacent rows of mould cavities (mould cavities 44) wherein each of the rows of mould cavities (mould cavities 44) extend parallel to an axis of rotation of the mould member (‘135, Paragraph [0055]).
Regarding Claim 23, van Doom et al. discloses the set pressure profile being identical for both mold cavities during an overlap of the opening of the feed channel with the two mould cavities in the adjacent rows of mould cavities (‘135, Paragraph [0055]).
Regarding Claim 24, Meulendijks et al. discloses increasing the desired set pressure after the overlap is terminated (‘335, Paragraph [0024]).
Regarding Claim 25, Meulendijks et al. discloses the set pressure being maintained at a constant value during overlap (‘335, Paragraph [0025]).
Regarding Claim 32, van Doom et al. discloses the mould cavity (mould cavities 44) comprising a beginning and an end wherein the feed channel (passage 34) comprises a beginning and an end (‘135, FIGS. 1-2).  Meulendjiks et al. discloses the desired set pressure is reduced to zero as soon as the end of the mould cavity has passed the beginning of the feed channel while at least a section of the mould cavity remains aligned with the feed channel (‘335, Paragraph [0024]).
Regarding Claim 33, Melendijks et al. discloses the mould cavity is partly filled by controlling the pressure of the pump and partly by controlling the volume displaced by the pump and/or the flow rate of the pump (‘335, Paragraphs [0024]-[0025]).
Regarding Claim 34, Melendijks et al. discloses the mould cavity being first filled by controlling the volume displaced by the pump and/or the flow rate of the pump and then the mold cavity is filled by controlling the pressure of the pump (‘335, Paragraphs [0024]-[0025]).
Regarding Claim 13, van Doom et al. discloses a method for moulding products from a mass of foodstuff.  The method comprises moving adjacent rows of mould cavities (mould cavities 44) which are part of a mould member (‘135, Paragraphs [0047] and [0055]) past a feed channel (passage 34) that fills the mass into the mould cavity (moulding cavities 44).  The rows extend parallel to an axis of rotation of the drum wherein the feed channel (passage 34) is connected to a feed pump that pumps the mass through the feed channel (passage 34) into the mould cavity (moulding cavities 44) (‘135, FIG. 2) (‘135, Paragraphs [0035]-[0036], [0051], and [0057]).  A width of the opening of the feed channel is such that the feed channel is in fluid communication with two of the mould cavities (mould cavities 44) in two separate rows of the adjacent rows of mould cavities (mould cavities 44) in the same axial position of the drum simultaneously wherein each of the rows of mould cavities (mould cavities 44) extend parallel to an axis of rotation of the mould member (‘135, Paragraph [0055]).  The set pressure profile is identical for both mold cavities during an overlap of the opening of the feed channel with the two mould cavities in the adjacent rows of mould cavities (‘135, Paragraph [0055]).
Van Doom et al. is silent regarding controlling the feed pump so that a set pressure exerted on the mass is varied during filling of a respective mould cavity and/or varied after filling of one of the mould cavities is complete.
Meulendijks et al. discloses a method of moulding products from a mass of foodstuff (‘335, Paragraph [0014]) comprising moving a mould cavity which is part of a mould member past a feed channel that fills the mass into the mould cavity wherein the feed channel is connected to a feed pump that pumps the mass through the feed channel into the mould cavity wherein the feed pump is controlled so that a set pressure exerted on the mass is varied during filling of a respective mould cavity and/or varied after filling of one of the mould cavities is complete (‘335, Paragraphs [0024] and [0106]).
Both Van Doom et al. and Meulendjiks et al. are directed towards the same field of endeavor of methods of moulding products from a mass of foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Van Doom et al. and control the feed pump so that a set pressure exerted on the mass is varied during filling of a respective mould cavity and/or varied after filling of one of the mould cavities is complete as taught by Meulendjiks et al. in order to allow the pump to restore the mass pressure in the chamber (‘335, Paragraph [0024]).
Regarding Claim 14, Meulendjiks et al. discloses the set pressure being increased after the overlap is terminated (‘335, Paragraph [0024]).
Regarding Claim 26, Meulendjiks et al. discloses moving the mould cavity into communication with the feed channel so that the mass flows into the mould cavity which causes an actual pressure of the mass to be reduced below the desired set pressure 
Regarding Claim 27, van Doom et al. discloses the width of the feed channel (passage 34) being larger than a distance between adjacent rows of mould cavities (mould cavities 44) so that the feed channel (passage 34) is in fluid communication simultaneously with two of the mould cavities (mould cavities 44) in two of the adjacent rows of mould cavities (mould cavities 44) (‘135, Paragraph [0055]).
Regarding Claim 28, van Doom et al. discloses the set pressure profile being identical for both mold cavities during an overlap of the opening of the feed channel with the two mould cavities in the adjacent rows of mould cavities (‘135, Paragraph [0055]).
Regarding Claim 29, Meulendijks et al. discloses increasing the desired set pressure after the overlap is terminated (‘335, Paragraph [0024]).
Regarding Claim 30, Meulendijks et al. discloses reducing the desired set pressure to zero as soon as the end of the mould cavity has passed the beginning of the feed channel (‘335, Paragraphs [0024] and [0106]).
Regarding Claim 31, van Doom et al. discloses a method for moulding products from a mass of foodstuff.  The method comprises moving a molding cavity (moulding cavities 44) which is a part of a mould drum (mold member 16) (‘135, Paragraph [0047]) past a feed channel (passage 34) that fills the mass into the mould cavity (moulding cavities 44).  The mould cavity (mould cavities 44) comprise a beginning and an end and the feed channel (passage 34) comprises a beginning and an end wherein the feed 
Van Doom et al. is silent regarding controlling the feed pump so that a set pressure exerted on the mass is varied during filling of the mould cavities and increasing the desired set pressure after the overlap is terminated.
Meulendijks et al. discloses a method of moulding products from a mass of foodstuff (‘335, Paragraph [0014]) comprising moving a mould cavity which is part of a mould member past a feed channel that fills the mass into the mould cavity wherein the feed channel is connected to a feed pump that pumps the mass through the feed channel into the mould cavity wherein the feed pump is controlled so that a set pressure 
Both Van Doom et al. and Meulendjiks et al. are directed towards the same field of endeavor of methods of moulding products from a mass of foodstuff.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Van Doom et al. and control the feed pump so that a set pressure exerted on the mass is varied during filling of the mould cavities and increasing the desired set pressure after the overlap is terminated as taught by Meulendjiks et al. in order to allow the pump to restore the mass pressure in the chamber (‘335, Paragraph [0024]).

Response to Arguments
Applicant’s arguments with respect to the rejections to 35 USC 103(a) filed May 12, 2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of van Doom et al. in view of Meulendjiks et al.  A Non-Final Office Action has been issued herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lindee et al. US 2012/0045534 discloses a food pump being a positive displacement pump (‘534, Paragraph [0007]) controlled by a controller (‘534, Paragraph [0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792